 

Exhibit 10(iii)A(50)

AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

AND

SEVERANCE AGREEMENT

THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT AND SEVERANCE AGREEMENT (the
“Amendment”) is made and entered into as of the              day of
            , 2010, by and between Zep Inc. (the “Company”), and             
(“Executive”).

WHEREAS, the Company and Executive previously entered into that certain Change
in Control Agreement, dated as of             , 20     ( the “Change in Control
Agreement”); and

WHEREAS, the Company and Executive also previously entered into that certain
Severance Agreement, dated as of             , 20     (the “Severance
Agreement”); and

WHEREAS, the parties desire to modify the release provisions in the Severance
Agreement, consistent with Internal Revenue Service Notice 2010-6, to comply
with additional guidance issued under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and

WHEREAS, the parties desire to amend the definition of “Change in Control” as
used in the Change in Control Agreement and Severance Agreement such that those
definitions will be consistent with (i) the definition of “change in control” as
that term is used in Section 409A of the Code and the Treasury Regulations
promulgated thereunder, and (ii) the definition of “Change in Control” under
other Company agreements and plans; and

WHEREAS, the parties desire to adopt a parachute payment cutback provision to
limit the amounts of compensation that may be paid to the Executive in the event
that the Executive becomes subject to the excise taxes provided for under Code
sections 280G and 4999; and

WHEREAS, the parties desire to revise the provisions of the Change in Control
Agreement and Severance Agreement regarding non-competition, non-solicitation,
non-recruitment, and non-disclosure.

AMENDMENT

NOW, THEREFORE, the parties hereby agree as follows:

1. Release of Claims. Section 4.5 of the Severance Agreement is hereby deleted
in its entirety and replaced with the following language:

“4.10 Release of Claims. If the Executive shall fail to execute and return a
release of claims substantially in the form attached hereto as Exhibit A
(“Release”) to the General Counsel of the Company, without modification, within
the time period specified in the Release, all rights under this Agreement shall
lapse and the Executive shall have no further right to compensation under this
Agreement. Notwithstanding any other provision of this Agreement regarding the
timing of the payment of



--------------------------------------------------------------------------------

benefits hereunder, provided Executive timely executes the Release without
revocation, the payments provided for in this Agreement that would otherwise
have been made prior to the 60th day following the Executive’s Date of
Termination, shall be made on such date and no payment hereunder shall, under
any circumstances, be made before such date.”

2. Change in Control. The definition of “Change in Control” in Section 2.3 of
the Severance Agreement and 2.2 of the Change in Control Agreement is hereby
amended to read in full as follows:

“Change in Control” means any of the following events:

 

  a. Change in Ownership of the Company. The acquisition by any one person, or
more than one person acting as a group (within the meaning of Code
Section 409A), of ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company, as
applicable.

 

  b. Change in Effective Control of the Company. Either of the following:

 

  (i) The acquisition, during any 12-month period, by any one person, or more
than one person acting as a group (within the meaning of Code Section 409A), of
stock of the Company comprising thirty percent (30%) or more of the total voting
power of the stock of the Company, as applicable.

 

  (ii) The replacement, during any 12-month period, of at least two-thirds
(2/3) of the members of the Board with directors whose appointment or election
is not endorsed by two-third (2/3) of the members of the Board before the date
of such appointment or election.

 

  c. Change in Ownership of a Substantial Portion of the Company’s Assets. The
acquisition by any one person, or more than one person acting as a group (within
the meaning of Code Section 409A), during the 12-month period ending on the date
of the most recent acquisition by such person or persons, of assets of the
Company that have a total gross fair market value of more than fifty percent
(50%) of the total gross fair market value of all of the assets of the Company,
as applicable, immediately before such acquisition or acquisitions. For purposes
of this provision, “gross fair market value” means the value of the assets of
the Company (as applicable), or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

2



--------------------------------------------------------------------------------

 

The provisions of this Agreement relating to a Change in Control shall be
interpreted and administered in a manner consistent with Code Section 409A and
the regulations and additional guidance thereunder.”

3. Parachute Payment Cutback Provision. The Severance Agreement and the Change
in Control Agreement are each hereby amended by adding the following provision
as a new Section 6.10 in the Severance Agreement, and as a new Section 19 in the
Change in Control Agreement:

“Parachute Payment Cutback.

 

  a. If any payment or distribution by the Company or any Related Entity (as
defined below) to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any equity-based award under any
Company plan, or the lapse or termination of any restriction on or the vesting
or exercisability of any such award (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code or to any similar tax imposed by
state or local law, or any interest or penalties with respect to such tax (such
tax or taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable under
this Agreement or other Payments as described below shall be reduced if, and
only to the extent that, such reduction will allow the Executive to receive a
greater Net After Tax Amount than such Executive would receive absent such
reduction.

 

  b. The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments (as defined below) that are payable to the Executive. The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Executive’s total Parachute Payments.

 

  c. The Accounting Firm will next determine the largest amount of Payments that
may be made to the Executive without subjecting the Executive to the Excise Tax
(the “Capped Payments”). Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

 

  d.

The Executive then will receive the total Parachute Payments or the Capped
Payments, whichever provides the Executive with the higher Net After Tax Amount.
If the Executive will receive the Capped Payments of some other amount lesser
than the total Parachute Payments, the total Parachute Payments will be adjusted
by first reducing the amount of any cash benefits payable under the Executive’s
Change in Control Agreement or any other plan, agreement or arrangement (in
order of soonest to latest payment) and then by reducing the amount of any
noncash benefits under

 

3



--------------------------------------------------------------------------------

 

the Executive’s Change in Control Agreement or any other plan, agreement or
arrangement (in order of soonest to latest payment). The Accounting Firm will
notify the Executive and the Company if it determines that the Parachute
Payments must be reduced and will send the Executive and the Company a copy of
its detailed calculations supporting that determination.

 

  e. As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section, it is possible that amounts will have been paid or distributed to the
Executive that should not have been paid or distributed under this Section
(“Overpayments”), or that additional amounts should be paid or distributed to
the Executive under this Section (“Underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Executive, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, that
Overpayment will be treated for all purposes as a loan ab initio that the
Executive must repay to the Company together with interest at the applicable
Federal rate under Code Section 7872; provided, however, that no loan will be
deemed to have been made and no amount will be payable by the Executive to the
Company unless, and then only to the extent that, the deemed loan and payment
would either reduce the amount on which the Executive is subject to tax under
Code Section 4999 or generate a refund of tax imposed under Code Section 4999.
If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company and
no later than the end of the year in which the calculation of the Underpayment
amount is administratively practicable.

 

  f. The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by the preceding
subsections shall be borne by the Company.

 

  g. The Company and Executive shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
the preceding subsections. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.

 

4



--------------------------------------------------------------------------------

 

  h. The federal, state and local income or other tax returns filed by Executive
shall be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by Executive. The
Executive, at the request of the Company, shall provide the Company true and
correct copies (with any amendments) of Executive’s federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such conformity.

 

  i. For purposes of this Section, the following terms shall have their
respective meanings:

 

  (i) “Accounting Firm” means the independent accounting firm engaged by the
Company in the Company’s sole discretion.

 

  (ii) “Net After Tax Amount” means the amount of any Parachute Payments or
Capped Payments, as applicable, net of taxes imposed under Code Sections 1,
3101(b) and 4999 and any State or local income taxes applicable to the Executive
on the date of payment. The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

 

  (iii) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

 

  (iv) “Related Entity” means the Company and any entity that is treated as
having made a “parachute payment” to the Executive under Code Section 280G and
the Treasury Regulations promulgated thereunder.”

4. Competition, Solicitation, Recruitment, and Disclosure. The Severance
Agreement and the Change in Control Agreement are each hereby amended by
(i) adopting the following Exhibits, A, B, C and D; (ii) eliminating the
existing non-competition, non-solicitation, non-recruitment, and non-disclosure
provisions of the agreements, including Sections 6, 7 and 8 of the Change in
Control Agreement and Exhibits A and B of the Severance Agreement to the extent
such provisions are inconsistent with the newly adopted Exhibits A, B, C and D;
and (iii) making all necessary conforming changes to the agreements. Exhibits A,
B, C and D shall provide as follows:

 

5



--------------------------------------------------------------------------------

 

EXHIBIT A

NON-COMPETITION COVENANT

 

1. DEFINITIONS

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Agreement. In addition, the following terms used in this
Exhibit “A” shall have the following meanings:

A. “Direct Competitor” means the following entities: [INSERT LIST OF
COMPETITORS]; as well as any of their respective affiliates, subsidiaries and/or
parent companies that are either located or transact business within the
Territory and are engaged in the Company Business (as that term is defined in
subsection D herein), but only to the extent each and only with respect to
business operation(s) which engage(s) in the manufacturing and/or sale of one or
more of the classes of products that constitute the Company Business.

B. “Executive Services” means those principal duties and responsibilities that
Executive performs on behalf of the Company during his employment. As [TITLE],
those duties and responsibilities include oversight of [INSERT DESCRIPTION OF
DUTIES];

C. “Restricted Period” means a period of twelve (12) months following the
Executive’s Date of Termination; and

D. “Company Business” means the manufacture and/or sale of one or more of the
following classes of products: specialty chemical products, cleaners,
degreasers, absorbents, sanitizers, deodorizers, polishes, floor finishes,
sealants, lubricants, disinfectants, janitorial supplies, paint strippers, paint
removers, rust strippers, soaps and detergents, bleaches, fabric softeners,
liquid sweeping compounds, aerosol gasket forming compositions, non-slip
adhesive film for brakes, tire and rubber mat dressings, floor waxes, asphalt
and tar removers, concrete removers, vehicle drying agents, vehicle rain
repellant and glass treatment, steam cleaning compositions, chemical
preparations for unclogging pipes and septic tank cleaning, spill treatments,
anti-seize compounds, treatment products for hazardous solvents, pesticides,
pest control products and/or drain care products, preparations for killing
weeds, fungicides, herbicides, rodenticides, vermicides, insect repellants,
ground control chemicals, power operated industrial and commercial cleaning
equipment (namely, sprayers, fog sprayers, steam cleaning machines, pressure
washers, and air agitation cleaners and pumps for use in connection therewith,
steam cleaners, vacuum cleaners, carpet cleaning and shampooing machines, floor
cleaning and polishing machines and parts associated therewith), or
manually-operated cleaning equipment and accessories (including, but not limited
to, brooms, dustpans, scrubbing brushes, mops, squeegees, dispensers for floor
wax, buckets, mop wringers, sponges, scouring pads, plastic janitorial mats,
wiping cloths, steel wool, chamois skins, soap and chemical dispensers, towel
and sanitary napkin dispensers, cleaning gloves, pails and parts therefore, and
waste receptacles).

 

Exhibit A-1



--------------------------------------------------------------------------------

 

E. “Customers” means customers of the Company with whom Executive had Material
Contact on behalf of the Company during the two-year period preceding the
termination of Executive’s employment with the Company.

F. “Material Contact” shall mean contact whereby (i) Executive had business
dealings with the person, entity, customer or supplier on the Company’s behalf;
(ii) Executive was responsible for supervising or coordinating the dealings
between the person, entity, customer or supplier and the Company; or
(iii) Executive obtained Trade Secrets or Confidential Information (such terms
having the same meanings as defined in Exhibit D) about the person, entity,
customer or supplier as a result of Executive’s association with the Company.

G. “Territory” shall mean the areas identified in Section 2 herein.

 

2. ACKNOWLEDGEMENTS

As used in this Agreement, “Territory” refers to the United States of America.
To that end, Executive agrees and acknowledges that during his period of
employment with the Company, he has and will render executive, strategic and
managerial services to and for the Company throughout the United States, which
are special, unusual, extraordinary, and of peculiar value to the Company.
Executive further acknowledges that the services he performs on behalf of the
Company are at a senior managerial level and are not limited in their
territorial scope to any particular city, state, or region, but instead have
nationwide impact throughout the United States. Executive further acknowledges
and agrees that: (a) the Company’s business is, at the very least, national in
scope; (b) these restrictions are reasonable and necessary to protect the
Confidential Information, business relationships, and goodwill of the Company;
and (c) should Executive engage in or threaten to engage in activities in
violation of these restrictions, it would cause the Company irreparable harm
which would not be adequately and fully redressed by the payment of damages to
the Company. In addition to other remedies available to the Company, the Company
shall accordingly be entitled to injunctive relief in any court of competent
jurisdiction for any actual or threatened breach by Executive of the provisions
of this Severance Agreement. Executive further acknowledges that he will not be
entitled to any compensation or benefits from the Company or any of its
affiliates in the event of a final non-appealable judgment that he materially
breached his duties or obligations under Exhibit A.

 

3. NON-COMPETITION

Executive agrees that, while employed by the Company and for the Restricted
Period, he will not, directly (i.e., as an officer or employee) or indirectly
(i.e., as an independent contractor, consultant, advisor, board member, agent,
shareholder, investor, joint venturer, or partner), provide or perform any of
the Executive Services on behalf of any Direct Competitor anywhere within the
Territory. This provision will not prohibit Executive from working for a Direct
Competitor in a product area that is not competitive with Company Business as
defined above. Nothing in this provision shall divest Executive from the right
to acquire as a passive investor (with no involvement in the operations or
management of the business) up to 1% of any class of securities which is:
(i) issued by any Direct Competitor, and (ii) publicly traded on a national
securities exchange or over-the-counter market.

 

Exhibit A-2



--------------------------------------------------------------------------------

 

4. INJUNCTIVE RELIEF

Executive acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit A to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Executive breaches or threatens to breach any of
the provisions of this Exhibit A to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Executive hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Executive’s agreements under this Exhibit A to the Agreement.

 

5. SEPARABILITY

Executive acknowledges that the foregoing covenant in Section 3 of this Exhibit
A is a separate and distinct obligation of Executive and is deemed to be
separable from the remaining covenants and provisions of the Agreement. If any
of the provisions of the foregoing covenant should ever be deemed to exceed the
time, geographic, product, or other limitations permitted by applicable law in
any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, product, or other limitations
permitted by applicable law. If any particular provision of the foregoing
covenant is held to be invalid, the remainder of the covenant and the remaining
obligations of the Agreement shall not be affected thereby and shall remain in
full force and effect.

 

6. NO WAIVER

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Exhibit A
shall not be deemed a waiver or relinquishment of any right granted in this
Exhibit A or the future performance of any such term or condition or of any
other term or condition of this Exhibit A, unless such waiver is contained in a
writing signed by the party making the waiver.

 

Exhibit A-3



--------------------------------------------------------------------------------

 

EXHIBIT B

NON-SOLICITATION COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit B shall have the following meanings:

A. “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

B. “Restricted Period” means a period of twelve (12) months following the
Executive’s termination of employment with the Company.

 

2. NON-SOLICITATION COVENANT

Executive agrees that, during the course of employment with the Company, and
during the Restricted Period, Executive will not directly or indirectly
(i) divert or attempt to divert any Customer, person, concern or entity which is
furnished products or services by the Company and with whom Executive had
Material Contact from doing business with the Company or otherwise change its
relationship with the Company; or (ii) induce or attempt to induce any Customer,
supplier or service provider with whom Executive had Material Contact to cease
being a Customer, supplier or service provider of the Company or to otherwise
change its relationship with the Company.

 

3. INJUNCTIVE RELIEF

Executive acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit B to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Executive breaches or threatens to breach any of
the provisions of this Exhibit B to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Executive hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Executive’s agreements under this Exhibit B to the Agreement.

 

4. SEPARABILITY

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits A, C and D to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Exhibit B-1



--------------------------------------------------------------------------------

 

5. NO WAIVER

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Exhibit B
shall not be deemed a waiver or relinquishment of any right granted in this
Exhibit B or the future performance of any such term or condition or of any
other term or condition of this Exhibit B, unless such waiver is contained in a
writing signed by the party making the waiver.

 

Exhibit B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

NON-RECRUITMENT COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit C shall have the following meanings:

A. “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

B. “Restricted Period” means a period of twelve (12) months following the
Executive’s termination of employment with the Company.

 

2. NON-RECRUITMENT COVENANT

The Executive agrees that, during the Restricted Period, the Executive will not,
directly or indirectly, for himself or on behalf of any other Person, solicit,
induce, persuade, or encourage, or attempt to solicit, induce, persuade, or
encourage, any employee of the Company to terminate such employee’s position
with the Company, whether or not such employee is a full-time or temporary
employee of the Company and whether or not such employment is pursuant to a
written agreement, for a determined period or at will. The provision of this
paragraph shall only apply to those persons employed by the Company at the time
of solicitation or attempted solicitation.

 

3. INJUNCTIVE RELIEF

Executive acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit C to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Executive breaches or threatens to breach any of
the provisions of this Exhibit C to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Executive hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Executive’s agreements under this Exhibit C to the Agreement.

 

4. SEPARABILITY

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits A, B and D to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Exhibit C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

NON-DISCLOSURE COVENANT

 

1. DEFINITIONS

A. The following terms used in this Exhibit “D” shall have the following
meanings:

“Confidential Information” means: information relating to the Company’s Business
(as defined in Exhibit B hereto) (A) which Executive develops, helps develop in
conjunction with others, creates, or becomes aware as a consequence of or
through Executive’s employment with the Company or any other arrangement or
relationship with the Company; (B) which has value to the Company, actual or
potential, from not being generally known by others who can obtain economic
value from its disclosure or use (whether or not such material or information is
marked “confidential”). For purposes of this Agreement, subject to the
foregoing, and according to terminology commonly used by the Company, the
Company’s Confidential Information shall include, but not be limited to,
information pertaining to: (1) Business Opportunities (as defined below);
(2) data and compilations of data relating to the Company’s Business;
(3) compilations of information about, and communications and agreements with,
customers and potential customers of the Company; (4) computer software,
hardware, network and internet technology utilized, modified or enhanced by the
Company or by Executive in furtherance of Executive’s duties with the Company;
(5) compilations of data concerning Company products, services, customers, and
end users including but not limited to compilations concerning projected sales,
new project timelines, inventory reports, sales, and cost and expense reports;
(6) compilations of information about the Company’s employees and independent
contracting consultants; (7) the Company’s financial information, including,
without limitation, amounts charged to customers and amounts charged to the
Company by its vendors, suppliers, and service providers; (8) proposals
submitted to the Company’s customers, potential customers, wholesalers,
distributors, vendors, suppliers and service providers; (9) the Company’s
marketing strategies and compilations of marketing data; (10) compilations of
data or information concerning, and communications and agreements with, vendors,
suppliers and licensors to the Company and other sources of technology,
products, services or components used in the Company’s Business; (11) any
information concerning services requested and services performed on behalf of
customers of the Company, including planned products or services; and (12) the
Company’s research and development records and data. Confidential Information
also includes any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential.

Confidential Information shall not include: (1) information generally available
to the public other than as a result of improper disclosure by Executive;
(2) information that becomes available to Executive from a source other than the
Company (provided Executive has no knowledge that such information was obtained
from a source in breach of a duty to the Company); and/or (3) information
obtained in filings with the Securities and Exchange Commission.

 

Exhibit D-1



--------------------------------------------------------------------------------

 

B. “Trade Secrets” includes Confidential Information constituting a trade secret
under Georgia Law.

C. “Business Opportunities” means all ideas, concepts or information received or
developed (in whatever form) by Executive concerning any business, transaction
or potential transaction within the Company’s Business that constitutes or may
constitute an opportunity for the Company to earn a fee or income, which are
opportunities in which the Company has gained a legal or equitable interest or
expectancy growing out of a preexisting right or relationship with a current or
prospective customer, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. All ideas, concepts
and information concerning any Business Opportunity shall constitute
Confidential Information (as defined in paragraph (A) above).

D. “Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, (i) which
relate directly to the Company’s Business, or (ii) which result from any work
performed by Executive or by Executive’s fellow employees for the Company, or
(iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time.

 

2. NON-DISCLOSURE COVENANTS

All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. The Executive must (1) immediately disclose
to the Company all Confidential Information and Trade Secrets developed,
conceived, received or disclosed, in whole or in part, by or to the Executive
while Employed by the Company; (2) assign to the Company any right, title, or
interest Executive may have in such Confidential Information and Trade Secrets,
and (3) at the request and expense of the Company, do all things and sign all
documents or instruments reasonably necessary in the opinion of the Company to
eliminate any ambiguity as to the ownership by, and rights of, the Company in
such Confidential Information and Trade Secrets, including, without limitation,
providing full cooperation in litigation and other proceedings to establish or
protect such right. The Executive agrees that any copyright in the expression of
such Confidential Information or Trade Secrets shall be the property of the
Company, and that any patent rights and any invention or novel devices or
processes developed by the use of such Confidential Information or Trade Secrets
shall be the exclusive property of the Company.

During the term of employment and for a period of (i) two (2) years thereafter
for Confidential Information that is not a trade secret under Georgia law or
(ii) until the Confidential Information that is a trade secret under Georgia law
ceases to qualify as such, Executive agrees that he shall protect any such
Confidential Information and shall not, except in connection with the
performance of his remaining duties for the Company, disclose or otherwise copy,
reproduce, use, distribute or otherwise disseminate any such Confidential
Information, or any physical embodiments thereof, to any person or entity.
Executive further agrees that he shall not, except in connection with the
performance of his duties for the Company, disclose or otherwise copy,
reproduce, distribute or otherwise disseminate any Trade Secrets, or any
physical embodiments thereof, to any person or entity at any time during
Executive’s employment with the Company

 

Exhibit D-2



--------------------------------------------------------------------------------

and for as long as such Trade Secrets remain trade secrets under Georgia law.
Executive will, in no event, take any action causing, or fail to take any action
necessary in order to prevent any Confidential Information or Trade Secrets
disclosed to or developed by Executive to lose their character as such;
provided, however, that Executive may make disclosures required by a valid order
or subpoena issued by a court or administrative agency of competent
jurisdiction, in which event Executive will promptly notify the Company of such
order or subpoena to provide the Company an opportunity to protect its
interests. Executive’s obligations herein shall survive any expiration or
termination of this Agreement.

The Executive attests that, during his employment with the Company, he has not
and will not offer, disclose or use on Executive’s own behalf or on behalf of
the Company, any information Executive received prior to employment by the
Company, which was supplied to Executive confidentially or which Executive
should reasonably know to be confidential, to any person, organization or entity
other than the Company without the written approval of such person, organization
or entity.

Nothing contained herein shall be in derogation or a limitation of the rights of
the Company to enforce its rights or the duties of Executive under then
applicable Georgia law relating to Trade Secrets including, in particular, the
Georgia Trade Secrets Act, O.C.G.A. Sections 10-1-760, et seq.

 

3. INVENTIONS

The Executive does hereby assign to the Company the entire right, title and
interest in any Invention (as defined herein) which is made, conceived, either
solely or jointly with others, during employment with the Company. The Executive
agrees to promptly disclose to the Company all such Inventions. The Executive
will, if requested, promptly execute and deliver to the Company a specific
assignment of title for an Invention and will, at the expense of the Company,
take all reasonably required action by the Company to patent, copyright or
otherwise protect the Invention.

 

4. RETURN OF PROPERTY

Upon request by the Company and, in any event, upon termination of the
employment of the Executive with the Company for any reason, Executive will
promptly deliver to the Company all property belonging to the Company, including
but without limitation, all Confidential Information and Trade Secrets and all
embodiments thereof, all Company files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports and other
documents (including but not limited to all such data and documents in
electronic form) supplied to or created by his in connection with his employment
hereunder (including all copies of the foregoing) in his possession or control,
and all of the Company’s equipment and other materials in his possession or
control. Executive agrees to allow the Company, at its request, to verify return
of Company property through inspection of personal computers and personal
storage media on which Company information was stored during Executive’s
employment with the Company. Executive’s obligations herein shall survive any
expiration or termination of this Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

 

5. INJUNCTIVE RELIEF

Executive acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit D to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Executive breaches or threatens to breach any of
the provisions of this Exhibit D to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Executive hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Executive’s agreements under this Exhibit D to the Agreement.

 

6. SEPARABILITY

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibit A, B, and C to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Exhibit D-4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

ZEP INC.

By:

 

 

 

EXECUTIVE

 

 

 